


Exhibit 10(i)

CBS CORPORATION
DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS
(Amended and Restated as of December 31, 2005)

1.    Establishment of Plan    

        The CBS Corporation (the "Company) Deferred Compensation Plan for
Outside Directors (the "Plan") has been established by the Company for eligible
members of the Board of Directors (as described below).

2.    Plan Participation    

        (a)   Each person who is a member of the Board of Directors of the
Company and who is not an employee of the Company (an "Outside Director" or
"Director") may elect to become a participant in this Plan (a "Participant"),
and as such defer all cash fees (which shall include retainer, meeting and
committee attendance fees and any other amounts that the Board so determines) to
which the Director may thereafter be entitled. Such election shall be in
writing, in a form prescribed by the Company that includes the alternatives for
the investment election and payment election, and, except as otherwise provided
below, shall remain in effect as long as the Participant shall continue to
receive compensation as a Director.

        (b)   A Participant may elect to participate in the Plan within 30 days
of the beginning of his or her term in office as a Director, for the fees
payable thereafter. A Participant may also elect to participate in the Plan
before December 31 of each year, for the fees payable for the subsequent
calendar year and thereafter. A Participant may discontinue participation in the
Plan and/or change or modify his or her investment election annually by filing a
written notice with the Company prior to December 31 of a particular year, which
notice shall be effective for all fees payable for the subsequent calendar year
and thereafter, subject to the following restrictions:

(i)    Investment Election. Changes to the investment election will be
applicable to subsequent fees only and no existing account may be converted into
another type of account; and

(ii)    Payment Election. A Participant may not change his or her payment
election from that selected at the time he or she initially elects to
participate in the Plan. The payment election will be applicable to the entire
balance of the Participant's Deferred Compensation Account(s).

--------------------------------------------------------------------------------





3.    Deferred Compensation Accounts    

        There shall be available two accounts, an "Income Account" and a "Stock
Unit Account" to which the fees deferred by the Participant pursuant to this
Plan may be credited. At the time of electing to participate in this Plan, the
Participant shall also select one of the two accounts into which his or her
deferred fees shall be credited.

        (a)   Income Account: Fees deferred by a Participant shall be credited
as a dollar amount to this account at the time payment would otherwise have been
due. At the end of each calendar quarter, the Participant's Income Account will
be credited for such quarter with interest at the prime rate in effect at the
beginning of such calendar quarter at Citibank, N.A., which interest shall be
applied on the basis of the average closing monthly credit balance in the
Participant's Income Account during such quarter.

        (b)   Stock Unit Account: Fees deferred by a Participant shall be
credited as a dollar amount to this account at the time payment would otherwise
have been due. At the beginning of each calendar quarter, each Participant's
Stock Unit Account shall be adjusted as follows:

(i)    First, the dollar amount remaining in such account (not yet converted
into Stock Unit Shares as described below) during the preceding calendar
quarter, plus all dollar amounts (for fees and any cash dividends) credited to
such account during the preceding calendar quarter, shall be credited for the
preceding calendar quarter with interest computed in the manner described in
Paragraph 3(a) above.

(ii)    Next, the dollar amount in such account after the adjustments pursuant
to clause (i) above, plus the dollar amount of deferred quarterly retainer fees
credited on such day to this account, shall be converted (x) 50% into Class A
Common Stock Unit Shares equal in number to the maximum number of whole shares
of CBS Corporation Class A Common Stock which could be purchased with such
dollar amount at the closing market price for such stock on the first day of
such calendar quarter, or if that date was not a trading date on the next
preceding trading date, and (y) 50% into Class B Common Stock Unit Shares equal
in number to the maximum number of whole shares of CBS Corporation Class B
Common Stock which could be purchased with such dollar amount at the closing
market price for such stock on the first day of such calendar quarter, or if
that date was not a trading date, on the next preceding trading date. The
Class A Common Stock Unit Shares and Class B Common Stock Unit Shares are
collectively referred to as "Stock Unit Shares." Any balance remaining in the
account after the conversion into Stock Unit Shares will be reflected as a cash
balance in such account.

In the event that cash dividends are declared on the CBS Corporation Class A
Common Stock or Class B Common Stock or any other stock for which stock unit
shares are held in the Stock Unit

2

--------------------------------------------------------------------------------



Account, on each dividend payment date an amount equivalent to the prevailing
dividend per share of such stock shall be credited in cash to such account for
each Class A Common Stock Unit Share or Class B Common Stock Unit Share or other
stock unit shares, as appropriate. Stock unit shares shall be appropriately
adjusted in the event of any stock dividends, stock splits or any other similar
changes in the CBS Corporation Class A Common Stock or Class B Common Stock or
other stock for which stock unit shares are held in the Stock Unit Account.

4.    Payments    

        (a)   Upon termination of a Participant's service as a Director, payment
of his or her Deferred Compensation Account(s) shall be made in cash in a lump
sum, three (3) annual installments or five (5) annual installments in accordance
with the Participant's payment election. The lump sum payment or the initial
annual installment shall be made on the later of six months after the Director
leaves the Board or January 15th of the year following the year the Director
leaves the Board. Each subsequent installment payment shall be made on the
anniversary of the initial installment payment.

        (b)   The Class A Common Stock Unit Shares and Class B Common Stock Unit
Shares in a Participant's Stock Unit Account shall be valued on the basis of the
average of the closing market prices of the CBS Corporation Class A Common Stock
or Class B Common Stock, as appropriate, on the New York Stock Exchange or such
other stock exchange on which the Class A Common Stock or Class B Common Stock
may be listed, on each trading date during the four (4) week period ending five
(5) business days prior to the payment date.

        (c)   In the case of installment payments, the Deferred Compensation
Account(s) shall be credited with interest calculated in accordance with
Paragraph 3(a) above, which interest shall accrue beginning on the date the
first installment is paid and the appropriate portion of which shall be paid to
the Participant on the date of each annual installment following the date of
credit until all installments are paid.

        (d)   In the event of a Participant's death, payment of all or the
remaining portion of the Deferred Compensation Account(s) will be made to his or
her beneficiary or beneficiaries in accordance with the Participant's payment
election. The amount of such payment will be calculated as set forth herein.

5.    Beneficiaries    

        Each Participant entitled to payment of the deferred fees hereunder may
name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any such deferred fees are to be paid in case of his or
her death, before he or she receives all of such fees. Each designation will
revoke all prior designations by the same Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Company during his or her lifetime. In the
absence of any such designation or if all persons so designated die prior to the
payment of the entire amount of deferred fees to which he or she is entitled,
any deferred fees remaining unpaid at a Participant's death shall be paid to the
estate of the last to die of the Participant and all persons so designated.

3

--------------------------------------------------------------------------------



6.    Participant's Rights Unsecured    

        The right of any Participant to receive a distribution hereunder in cash
shall be an unsecured claim against the general assets of the Company. The
Company's obligation with respect to the payment of amounts deferred hereunder
may not be assigned.

8.    Amendments and Adjustments to the Plan    

        The Plan may be altered, amended or suspended by the Board; provided,
however, that no alteration or amendment will be effective without stockholder
approval if such approval is required by law or under the rules of the New York
Stock Exchange or other principle stock exchange on which the Class B Common
Stock is listed. No termination or amendment of the Plan may, without the
consent of the Participant to whom an Award has been made, materially adversely
affect the rights of such Participant in such Award.

        In the event of any merger, consolidation, stock-split, dividend (other
than a regular cash dividend), distribution, combination, recapitalization or
reclassification that changes the character or amount of the Class B Common
Stock or any other changes in the corporate structure, equity securities or
capital structure of the Company, the Board shall make such proportionate
adjustments to the stock unit shares held in the plan and any other affected
provision in each case, as it deems appropriate. The Board's determination as to
what, if any, adjustments shall be made shall be final and binding on the
Company and all Participants.

9.    Termination of Plan    

        The Board of Directors of the Company may terminate the Plan in whole or
in part at any time, without the consent of the Participants or their
beneficiaries. Termination of the

4

--------------------------------------------------------------------------------



Plan shall not affect the timing of distributions from a Participant's Deferred
Compensation Account(s) or the calculation of the amount of the payment.

10.    Expenses    

        The cost of administration of the Plan will be paid by the Company.

5

--------------------------------------------------------------------------------


